DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the term "computer readable storage medium”, as recited in claim 14, includes a computer readable medium embodied as a carrier wave. Carrier waves are an ephemeral transmission and do not fall within one of the four categories of patentable subject matter provided by 35 USC 101. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007); See also Subject Matter Eligibility of Computer Readable Media, Memorandum by David Kappos, dated 26 January 2010, at www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. Therefore, claim 14 is rejected under 35 USC 101 as being directed to non-statutory subject matter. It is suggested that the term “computer readable storage medium” be changed to “non-transitory computer readable medium”.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Looking to claim 2, the claim recites “the first subframe index of a radio frame” it is unclear what this refers to, as it could mean “subframe 0” the “first” subframe in accordance with 3GPP numbering, “subframe 1” the “first subframe index” in the numbering scheme or “the first subframe index” previously cited in the claim as the “first subframe index” on which the SIB1-NB is received. To advance prosecution the “first subframe index” is being interpreted as “the first subframe index” previously cited in the claim”. 
	



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, pages 1-5, 19 February 2016)

Regarding claims 1, 7, 13 and 14 a first embodiment of 418 discloses a method for receiving System Information Block Type 1-Narrowband (SIB1-NB) by a user equipment (UE) in a wireless communication system, the method comprising, a user equipment (UE) for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the UE comprising, an apparatus for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the apparatus comprising 

a. receiving a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB); (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].)

b. obtaining scheduling information for the SIB1-NB from the MIB-NB; and (see (a), supra).

c. receiving the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is received via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is received via a subframe having the second subframe index. (As discussed in (a), supra, the MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)

The first embodiment of 418 fails to explicitly disclose the SIB1-NB is received at a first and second subframe (i.e. the first embodiment of 418, titled “Proposal 1” on page 3, discloses that a single SIB1-NB is a transport block transmitted on multiple subframes signaled by the MIB-NB, but does not give any specific detail on how reception occurs or if each of the subframes must be received by a single UE. This is cured by the system of the second embodiment of 418.). In the same field of endeavor, another embodiment of 418 discloses the SIB1-NB is received at a first and second subframe (The embodiment of “proposal 2”, identified on page 3, clarifies what is meant by a single NB-SIB-1 /SIB1-NB transport sent on multiple subframes and identifies that this process involves repetitions across the allocated subframes of sufficient number to enable reception at the UE [see page 3, proposal 2; see also page 1, last partial paragraph to end of page 2].)
Therefore, since the second embodiment of 418 discloses transport block repetition for SIB1-NB transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition of the second embodiment of 418 with the first embodiment of 418 by performing the transmission of the SIB1-NB to the UE using repetition across the subframes indicated in the MIB-NB of the first embodiment, as taught by the second embodiment, such that a UE receives the SIB-NB at a first and second subframe. The motive to combine is to improve reception probability of the SIB1-NB by using repetition.
Regarding claim 7, the first embodiment of 418 further fails to disclose at least one transceiver at least one processor and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising receiving, via the transceiver. However, it is officially noted that the use of a processor and memory coupled to a transceiver with the memory storing instructions for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory, executed by the processor and controlling the transceiver of the first embodiment of 418. The motive to combine is to use the low cost microprocessor and transceiver to implement the claimed invention. 
Regarding claim 13, the first embodiment of 418 further fails to disclose at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising the recited functions. However, it is officially noted that the use of a processor and memory for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory and executed by the processor of the first embodiment of 418. The motive to combine is to use the low cost microprocessor to implement the claimed invention.
Regarding claim 14, the first embodiment of 418 further fails to disclose a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising the recited functions. However, it is officially noted that the use of a memory (such as RAM CD-ROM, etc.) executed by a processor to carry out functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the claimed functions using an appropriately programmed memory, such as RAM or CD-ROM in the system of the first embodiment of 418. The motive to combine is to allow low cost storage and distribution of the invention using memory. 

	Regarding claims 2 and 8, the first and second embodiment of 418 fails to disclose a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. In the same field of endeavor, another embodiment of 418 discloses a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. (A third embodiment of 418 further discloses that the system may use subframe 9 of odd subframes for transmission of the NB-SSS and may then use subframe 9 of even subframes for transmission of SIB1-NB [paragraph 4, last sentence].)
	Therefore, since the third embodiment of 418 discloses odd-even swapping, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the odd-even swapping of the third embodiment of 418 with the prior embodiments of 418 by sending the NB-SSS on subframe 9 of an odd numbered frame and to use subframe 9 of an even frame to transmit the SIB1-NB as the first subframe index. The motive to combine is to improve the number of available subframes for SIB1 transmission by swapping transmission with the NB-SSS across frames to make improve scheduling options and time diversity availability in repetition. 
	Regarding claims 6 and 12, the first and second embodiment of 418 disclose wherein the first subframe index and the second subframe index are different from each other. (The indicators of 418 are for different subframes on which the SIB1-NB is received [see claim 1, supra].)

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) in view of R1-160470 (Author Unknown, NB-SIB1 design for NB-IoT, Doc. No. R1-160470, pages 1-4, 19 February 2016) and Bendlin, et al. (US Pre Grant Publication No. 2019/0029005 A1)

Regarding claims 3 and 9, the first embodiment as previously modified by the second embodiment of 418 fails to disclose the SIB1-NB repetition information is obtained from the MIB-NB. In the same field of endeavor the second embodiment of 418 further discloses he SIB1-NB repetition information is obtained from the MIB-NB. (The second embodiment of 418 further discloses the NB-MIB may signal the number of repetitions and transport block size of the NB-SIB1 [page 2, first full paragraph and table 1].)
Therefore, since the second embodiment of 418 further discloses the NB-MIB may indicate repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition indications of the second embodiment of 418 with the system of first embodiment as previously modified by the second embodiment of 418 by further including repetition and transport block size information of the SIB1-NB in the NB-MIB. The motive to combine is to allow signaling of the number of necessary repetitions the UE must receive so the UE may correctly decode and receive the information based on a variable number of repetitions maximize utility under conditions requiring different numbers of repetitions.
The first embodiment as modified by the second embodiment of 418 fails to explicitly disclose wherein a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (i.e. 418 briefly mentions that cell ID/PCID information can be used in determining which TTIs/subframes are used but does not make clear how this calculation would occur and if it would also be based on the repetition information [418, page 2, first full paragraph, last sentence].) In the same field of endeavor, 470 discloses a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (470 discloses the use of repetition information to determine the occupied of radio frames in which the SIB1-NB is received [page 3, proposal 2; page 2, and second full paragraphs and table 1 to page 3, first paragraph] and further uses PCID to determine if odd or even radio frames will be used for reception [page 3, second full paragraph to the start of section 2.2]. )
Therefore, since 470 discloses determining radio frames for reception of the SIB1-NB based on cell ID and repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the cell ID and repetition based frame determination of 470 with the system of 418 by receiving the repetition information via the MIB-NB, as taught by 418, and then determining the appropriate odd or even frames to receive the SIB1-NB based on the repetition information and the PCID/Cell ID. The motive to combine is to reduce inter-cell interference by allowing the use of different frames based on cell (see, for example, 470, second full paragraph of page 2). 
 418 as modified by 470 fails to disclose the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS). In the same field of endeavor, Bendlin discloses the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS) (Bendlin discloses a narrowband internet of things system in which the NB-SSS/NSSS is used to obtain the physical ID of the narrowband carrier.)
Therefore, since Bendlin discloses obtaining narrowband cell ID from the NB-SSS/NSSS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain the cell ID used for narrowband communications, including the calculation of the NB-SIB1 frame locations of 418 as modified by 470, from the NB-SSS. The motive to combine is to allow the UE to obtain narrowband cell ID rapidly and early in connection from a frequently transmitted NB-SSS/NSSS. 

Claim(s) 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) in view of Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”]) and in view of Xiao, et al. (US Pre Grant Publication No. 2019/0116016 A1).

Regarding claims 4 and 10, 418 fails to disclose based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. In the same field of endeavor, Liu discloses based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. (The system of Liu discloses that the system uses a 1 bit indicator to indicate that the SIB is included on the non-anchor career [paragraph 0008 – the system discloses that the non-anchor carrier “may contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT. Then, when the non-anchor PRBs configured for the UE contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT”. Therefore, in the case of the cited “or” condition it may contain the narrowband SIB information (which includes SIB1) but not the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN; see also page 8, first full paragraph of 482])
Therefore, since 418 discloses an indicator of the containment of the SIB in a non-anchor carrier and an anchored NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN, it would have been obvious to combine the anchoring of 418 with the system of 418 by placing the SIB1-NB of the system of 418 on a non-anchor carrier and indicating this placement to the UE and to further place the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier, as taught by Liu. The motive to combine is to place critical synchronization and coding information, such as NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier while keeping secondary SIB information on a non-anchor carrier to allow for large amounts of SIB information without burdening or taking up the entire anchor carrier but allowing the UE to know where to look for the SIB through signaling. 
418 as modified by Liu fails to disclose MIB-NB including information related to reception of the SIB1-NB. (i.e. Liu discloses RRC signaling is used to signal the inclusion of SIB information on the non-anchor carrier [see for example, paragraph 0040].) In the same field of endeavor, Xiao discloses a MIB-NB including information related to reception of the SIB1-NB. (The system of Xiao discloses that non-anchor related signaling information could be sent via RRC signaling or transmitted on the MIB [paragraph 0184].)
Therefore, since Xiao discloses that information related to non-anchor carriers could be carried in either the RRC (like the system of 418 as modified by Liu) or the MIB, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the use of MIB carriers for carrying non-anchor carrier information, as taught by Xiao, with the system of 418 as modified by Liu by placing the non-anchor carrier information of 418 as modified by Liu, which comprises the information related to the reception of the SIB1-NB, on the MIB-NB carrier of the system of 418 as modified by Liu. The motive to combine is to reduce acquisition delay and overhead of the UE by placing the needed information to find and decode the SIB1-NB on the MIB-NB, which the UE is already decoding and not sending it via high layer RRC communications. 
 Regarding claims 5 and 11, 418 as modified by Liuand Xiao discloses a Narrowband Primary Synchronization Signal (NPSS), a Narrowband Secondary Synchronization Signal (NSSS) and the NPBCH are received via an anchor carrier. (As discussed in the combination of 418, with Liu, in the parent claim, supra, the NPSS, NSSS and NPBCH are placed on an anchor carrier). 

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) in view of Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”])

Regarding claims 15-16, a first embodiment of 418 discloses a method for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the method comprising and a system for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the system comprising:

a. transmitting a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB); (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].)

b. wherein the MIB_NB includes scheduling information for the SIB1-NB and (see (a), supra).

c. transmitting the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is transmitted via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is transmitted via a subframe having the second subframe index. (As discussed in (a), supra, the transmitted MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)

The first embodiment of 418 fails to explicitly disclose the SIB1-NB is transmitted at a first and second subframe (i.e. the first embodiment of 418, titled “Proposal 1” on page 3, discloses that a single SIB1-NB is a transport block transmitted on multiple subframes signaled by the MIB-NB, but does not give any specific detail on how reception occurs or if each of the subframes must be received by a single UE. This is cured by the system of the second embodiment of 418.). In the same field of endeavor, another embodiment of 418 discloses the SIB1-NB is transmitted at a first and second subframe (The embodiment of “proposal 2”, identified on page 3, clarifies what is meant by a single NB-SIB-1 /SIB1-NB transport sent on multiple subframes and identifies that this process involves repetitions across the allocated subframes of sufficient number to enable reception at the UE [see page 3, proposal 2; see also page 1, last partial paragraph to end of page 2].)
Therefore, since the second embodiment of 418 discloses transport block repetition for SIB1-NB transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition of the second embodiment of 418 with the first embodiment of 418 by performing the transmission of the SIB1-NB to the UE using repetition across the subframes indicated in the MIB-NB of the first embodiment, as taught by the second embodiment, such that a UE receives the SIB-NB at a first and second subframe. The motive to combine is to improve reception probability of the SIB1-NB by using repetition.
	The first embodiment as modified by the second embodiment of 418 fails to disclose a base station (claim 15) or a base station (BS) for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the BS comprising at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising the claimed functions (claim 16). In the same field of endeavor, Liu discloses a base station and a base station (BS) for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the BS comprising at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising the claimed functions. (Liu discloses that a base station is responsible for transmitting narrowband SIB/MIB to a UE and may comprise a processor, transceiver and coupled memory [paragraphs 0007-0008, 0024, 0122-0124; note also 482, page 7, last paragraph to first full paragraph of page 8, page 11, paragraph beginning with fig. 1, page 20 last full paragraph to page 21, second full paragraph].)
	Therefore since Liu discloses a base station, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the base station of Liu with the system of The first embodiment as modified by the second embodiment of 418 by implementing the transmission of the narrowband SIB/MIB using a base station that operates using a processor and transceiver programmed/controlled from a memory to implement the functions of The first embodiment as modified by the second embodiment of 418. The motive to combine is to use cellular base station configurations to allow coverage of wide areas and to lower costs by using common processors and transceivers for transmission. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,812,211 (“211”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, pages 1-5, 19 February 2016).

Claims 1, 7, 13 and 14
211, claim 1 unless otherwise noted
A method for receiving System Information Block Type 1-Narrowband (SIB1-NB) by a user equipment (UE) in a wireless communication system, the method comprising, a user equipment (UE) for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the UE comprising, an apparatus for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the apparatus comprising
A method performed by a user equipment operating in a wireless communication system, the method comprising: receiving a narrowband secondary synchronization signal (NSSS) and a system information block 1-narrowband (SIB1-NB) via a plurality of radio frame
receiving a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB);
Claim 2 - wherein master information block narrowband (MIB-NB) is received on subframe # k in the plurality of radio frames, and wherein 1 and k are different integers
Claim 3 -wherein the MIB-NB is received via a physical broadcast channel (PBCH).


Claims 1-3 of 211 fail to disclose obtaining scheduling information for the SIB1-NB from the MIB-NB or receiving the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is received via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is received via a subframe having the second subframe index. In the same field of endeavor, 418 discloses obtaining scheduling information for the SIB1-NB from the MIB-NB or receiving the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is received via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is received via a subframe having the second subframe index (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].The MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)
Therefore, since the first embodiment of 418 discloses SIB scheduling information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SIB scheduling of 418 with the system of claims 1-3 of 211 by obtaining scheduling information for the SIB1-NB from the MIB-NB and receiving a transmission on a first and second subframe based on the scheduling information. The motive to combine is to allow increased flexibility by allowing SIB1 to be scheduled instead of fixed.
The claims 1-3 of 211 as modified by the first embodiment of 418 fail to explicitly disclose the SIB1-NB is received at a first and second subframe (i.e. the first embodiment of 418, titled “Proposal 1” on page 3, discloses that a single SIB1-NB is a transport block transmitted on multiple subframes signaled by the MIB-NB, but does not give any specific detail on how reception occurs or if each of the subframes must be received by a single UE. This is cured by the system of the second embodiment of 418.). In the same field of endeavor, another embodiment of 418 discloses the SIB1-NB is received at a first and second subframe (The embodiment of “proposal 2”, identified on page 3, clarifies what is meant by a single NB-SIB-1 /SIB1-NB transport sent on multiple subframes and identifies that this process involves repetitions across the allocated subframes of sufficient number to enable reception at the UE [see page 3, proposal 2; see also page 1, last partial paragraph to end of page 2].)
Therefore, since the second embodiment of 418 discloses transport block repetition for SIB1-NB transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition of the second embodiment of 418 with claims 1-3 of 211 as modified by the first embodiment of 418 by performing the transmission of the SIB1-NB to the UE using repetition across the subframes indicated in the MIB-NB of the first embodiment, as taught by the second embodiment, such that a UE receives the SIB-NB at a first and second subframe. The motive to combine is to improve reception probability of the SIB1-NB by using repetition.
Regarding claim 7, claims 1-3 of 211 as modified by the first and second embodiment of 418 fail to disclose at least one transceiver at least one processor and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising receiving, via the transceiver. However, it is officially noted that the use of a processor and memory coupled to a transceiver with the memory storing instructions for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory, executed by the processor and controlling the transceiver of claims 1-3 of 211 as modified by the first and second embodiment of 418. The motive to combine is to use the low cost microprocessor and transceiver to implement the claimed invention. 
Regarding claim 13, claims 1-3 of 211 as modified by the first and second embodiment of 418 further fail to disclose at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising the recited functions. However, it is officially noted that the use of a processor and memory for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory and executed by the processor of claims 1-3 of 211 as modified by the first and second embodiment of 418. The motive to combine is to use the low-cost microprocessor to implement the claimed invention.
Regarding claim 14, claims 1-3 of 211 as modified by the first and second embodiment of 418 further fail to disclose a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising the recited functions. However, it is officially noted that the use of a memory (such as RAM CD-ROM, etc.) executed by a processor to carry out functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the claimed functions using an appropriately programmed memory, such as RAM or CD-ROM in the system of claims 1-3 of 211 as modified by the first and second embodiment of 418. The motive to combine is to allow low cost storage and distribution of the invention using memory. 

	Regarding claims 2 and 8, claims 1-3 of 211 as modified by the first and second embodiment of 418 fails to disclose a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. In the same field of endeavor, another embodiment of 418 discloses a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. (A third embodiment of 418 further discloses that the system may use subframe 9 of odd subframes for transmission of the NB-SSS and may then use subframe 9 of even subframes for transmission of SIB1-NB [paragraph 4, last sentence].)
	Therefore, since the third embodiment of 418 discloses odd-even swapping, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the odd-even swapping of the third embodiment of 418 with claims 1-3 of 211 as modified by the first and second embodiment of 418 by sending the NB-SSS on subframe 9 of an odd numbered frame and to use subframe 9 of an even frame to transmit the SIB1-NB as the first subframe index. The motive to combine is to improve the number of available subframes for SIB1 transmission by swapping transmission with the NB-SSS across frames to make improve scheduling options and time diversity availability in repetition. 
	Regarding claims 6 and 12, the first and second embodiment of 418 disclose wherein the first subframe index and the second subframe index are different from each other. (The indicators of 418 are for different subframes on which the SIB1-NB is received [see claim 1, supra].)


Claim(s) 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,812,211 (“211”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) and R1-160470 (Author Unknown, NB-SIB1 design for NB-IoT, Doc. No. R1-160470, pages 1-4, 19 February 2016) and Bendlin, et al. (US Pre Grant Publication No. 2019/0029005 A1)

Regarding claims 3 and 9, claims 1-3 of 211 as modified by the first and second embodiment of 418 fails to disclose the SIB1-NB repetition information is obtained from the MIB-NB. In the same field of endeavor the second embodiment of 418 further discloses he SIB1-NB repetition information is obtained from the MIB-NB. (The second embodiment of 418 further discloses the NB-MIB may signal the number of repetitions and transport block size of the NB-SIB1 [page 2, first full paragraph and table 1].)
Therefore, since the second embodiment of 418 further discloses the NB-MIB may indicate repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition indications of the second embodiment of 418 with claims 1-3 of 211 as modified by the first and second embodiment of 418 by further including repetition and transport block size information of the SIB1-NB in the NB-MIB. The motive to combine is to allow signaling of the number of necessary repetitions the UE must receive so the UE may correctly decode and receive the information based on a variable number of repetitions maximize utility under conditions requiring different numbers of repetitions.
Claims 1-3 of 211 as modified by the first and second embodiment of 418 fails to explicitly disclose wherein a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (i.e. 418 briefly mentions that cell ID/PCID information can be used in determining which TTIs/subframes are used but does not make clear how this calculation would occur and if it would also be based on the repetition information [418, page 2, first full paragraph, last sentence].) In the same field of endeavor, 470 discloses a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (470 discloses the use of repetition information to determine the occupied of radio frames in which the SIB1-NB is received [page 3, proposal 2; page 2, and second full paragraphs and table 1 to page 3, first paragraph] and further uses PCID to determine if odd or even radio frames will be used for reception [page 3, second full paragraph to the start of section 2.2]. )
Therefore, since 470 discloses determining radio frames for reception of the SIB1-NB based on cell ID and repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the cell ID and repetition based frame determination of 470 with the system of claims 1-3 of 211 as modified by the first and second embodiment of 418 by receiving the repetition information via the MIB-NB, as taught by 418, and then determining the appropriate odd or even frames to receive the SIB1-NB based on the repetition information and the PCID/Cell ID. The motive to combine is to reduce inter-cell interference by allowing the use of different frames based on cell (see, for example, 470, second full paragraph of page 2). 
 418 as modified by 470 fails to disclose the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS). In the same field of endeavor, Bendlin discloses the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS) (Bendlin discloses a narrowband internet of things system in which the NB-SSS/NSSS is used to obtain the physical ID of the narrowband carrier.)
Therefore, since Bendlin discloses obtaining narrowband cell ID from the NB-SSS/NSSS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain the cell ID used for narrowband communications, including the calculation of the NB-SIB1 frame locations of claims 1-3 of 211 as modified by the first and second embodiment of 418 as modified by 470, from the NB-SSS. The motive to combine is to allow the UE to obtain narrowband cell ID rapidly and early in connection from a frequently transmitted NB-SSS/NSSS. 

Claim(s) 4-5 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,812,211 (“211”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016), Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”]) and Xiao, et al. (US Pre Grant Publication No. 2019/0116016 A1).

Regarding claims 4 and 10, claims 1-3 of 211 as modified by the first and second embodiment of 418 fails to disclose based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. In the same field of endeavor, Liu discloses based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. (The system of Liu discloses that the system uses a 1 bit indicator to indicate that the SIB is included on the non-anchor career [paragraph 0008 – the system discloses that the non-anchor carrier “may contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT. Then, when the non-anchor PRBs configured for the UE contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT”. Therefore, in the case of the cited “or” condition it may contain the narrowband SIB information (which includes SIB1) but not the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN; see also page 8, first full paragraph of 482])
Therefore, since 418 discloses an indicator of the containment of the SIB in a non-anchor carrier and an anchored NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN, it would have been obvious to combine the anchoring of 418 with the system of claims 1-3 of 211 as modified by the first and second embodiment of 418 by placing the SIB1-NB of the system of 418 on a non-anchor carrier and indicating this placement to the UE and to further place the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier, as taught by Liu. The motive to combine is to place critical synchronization and coding information, such as NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier while keeping secondary SIB information on a non-anchor carrier to allow for large amounts of SIB information without burdening or taking up the entire anchor carrier but allowing the UE to know where to look for the SIB through signaling. 
Claims 1-3 of 211 as modified by the first and second embodiment of 418 and Liu fails to disclose MIB-NB including information related to reception of the SIB1-NB. (i.e. Liu discloses RRC signaling is used to signal the inclusion of SIB information on the non-anchor carrier [see for example, paragraph 0040].) In the same field of endeavor, Xiao discloses a MIB-NB including information related to reception of the SIB1-NB. (The system of Xiao discloses that non-anchor related signaling information could be sent via RRC signaling or transmitted on the MIB [paragraph 0184].)
Therefore, since Xiao discloses that information related to non-anchor carriers could be carried in either the RRC (like the system of 418 as modified by Liu) or the MIB, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the use of MIB carriers for carrying non-anchor carrier information, as taught by Xiao, with the system of 418 as modified by Liu by placing the non-anchor carrier information of claims 1-3 of 211 as modified by the first and second embodiment of 418 and Liu, which comprises the information related to the reception of the SIB1-NB, on the MIB-NB carrier of the system of 418 as modified by Liu. The motive to combine is to reduce acquisition delay and overhead of the UE by placing the needed information to find and decode the SIB1-NB on the MIB-NB, which the UE is already decoding and not sending it via high layer RRC communications. 
 Regarding claims 5 and 11, claims 1-3 of 211 as modified by the first and second embodiment of 418, Liu and Xiao discloses a Narrowband Primary Synchronization Signal (NPSS), a Narrowband Secondary Synchronization Signal (NSSS) and the NPBCH are received via an anchor carrier. (As discussed in the combination of 418, with Liu, in the parent claim, supra, the NPSS, NSSS and NPBCH are placed on an anchor carrier). 

Claim(s) 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,812,211 (“211”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) and Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”]).

Claims 15 and 16
Claims 11, 13 and 14 of 211
A method for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the method comprising and a system for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the system comprising at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising
A communication device configured to transmit signals to a user equipment in a wireless communication system, the communication device comprising: at least one processor; and at least one computer memory operably coupled with the at least one processor memory and storing instructions that, based on being executed by the at least one processor, perform operations comprising: transmitting a narrowband secondary synchronization signal (NSSS) and a system information block 1-narrowband (SIB1-NB) via a plurality of radio frames,
transmitting, via the at least one transceiver, a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB),
Claim 13- the MIB-NB is received via a physical broadcast channel (PBCH).

calim 14- wherein a first subframe where the NSSS is received is adjacent to a second subframe where the MIB-NB is received.

(note these state received, but it is inherent that the claimed communication device sent them)


Claims 1-3 of 211 fail to disclose the MIB-NB includes scheduling information for the SIB1-NB; and transmitting, via the at least one transceiver, the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is transmitted via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is transmitted via a subframe having the second subframe index. In the same field of endeavor, 418 discloses wherein the MIB-NB includes scheduling information for the SIB1-NB; and transmitting, via the at least one transceiver, the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is transmitted via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is transmitted via a subframe having the second subframe index (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].The MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)
Therefore, since the first embodiment of 418 discloses SIB scheduling information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SIB scheduling of 418 with the system of claims 1-3 of 211 by transmitting scheduling information for the SIB1-NB using the MIB-NB and sending a transmission on a first and second subframe based on the scheduling information. The motive to combine is to allow increased flexibility by allowing SIB1 to be scheduled instead of fixed.
	
Claim(s) 1, 2, 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,038,613 (“613”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, pages 1-5, 19 February 2016).

Claims 1, 7, 13 and 14
613, claim 1 unless otherwise noted
A method for receiving System Information Block Type 1-Narrowband (SIB1-NB) by a user equipment (UE) in a wireless communication system, the method comprising, a user equipment (UE) for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the UE comprising, an apparatus for receiving System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the apparatus comprising
A method performed by a user equipment operating in a wireless communication system, the method comprising: receiving a narrowband primary synchronization signal (NPSS), a narrowband secondary synchronization signal (NSSS), a narrowband physical broadcast channel (NPBCH), and a system information block 1-narrowband (SIB1-NB) via a plurality of radio frames;
receiving a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB);
wherein the NPBCH includes master information block-narrowband (MIB-NB),


Claim 1 of 613 fail to disclose obtaining scheduling information for the SIB1-NB from the MIB-NB or receiving the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is received via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is received via a subframe having the second subframe index. In the same field of endeavor, 418 discloses obtaining scheduling information for the SIB1-NB from the MIB-NB or receiving the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is received via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is received via a subframe having the second subframe index (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].The MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)
Therefore, since the first embodiment of 418 discloses SIB scheduling information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SIB scheduling of 418 with the system of claim 1 of 613 by obtaining scheduling information for the SIB1-NB from the MIB-NB and receiving a transmission on a first and second subframe based on the scheduling information. The motive to combine is to allow increased flexibility by allowing SIB1 to be scheduled instead of fixed.
Claim 1 of 613 as modified by the first embodiment of 418 fail to explicitly disclose the SIB1-NB is received at a first and second subframe (i.e. the first embodiment of 418, titled “Proposal 1” on page 3, discloses that a single SIB1-NB is a transport block transmitted on multiple subframes signaled by the MIB-NB, but does not give any specific detail on how reception occurs or if each of the subframes must be received by a single UE. This is cured by the system of the second embodiment of 418.). In the same field of endeavor, another embodiment of 418 discloses the SIB1-NB is received at a first and second subframe (The embodiment of “proposal 2”, identified on page 3, clarifies what is meant by a single NB-SIB-1 /SIB1-NB transport sent on multiple subframes and identifies that this process involves repetitions across the allocated subframes of sufficient number to enable reception at the UE [see page 3, proposal 2; see also page 1, last partial paragraph to end of page 2].)
Therefore, since the second embodiment of 418 discloses transport block repetition for SIB1-NB transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition of the second embodiment of 418 with claim 1 of 613 as modified by the first embodiment of 418 by performing the transmission of the SIB1-NB to the UE using repetition across the subframes indicated in the MIB-NB of the first embodiment, as taught by the second embodiment, such that a UE receives the SIB-NB at a first and second subframe. The motive to combine is to improve reception probability of the SIB1-NB by using repetition.
Regarding claim 7, claim 1 of 613 as modified by the first and second embodiment of 418 fail to disclose at least one transceiver at least one processor and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising receiving, via the transceiver. However, it is officially noted that the use of a processor and memory coupled to a transceiver with the memory storing instructions for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory, executed by the processor and controlling the transceiver of claim 1 of 613 as modified by the first and second embodiment of 418. The motive to combine is to use the low cost microprocessor and transceiver to implement the claimed invention. 
Regarding claim 13, claim 1 of 613 as modified by the first and second embodiment of 418 further fail to disclose at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising the recited functions. However, it is officially noted that the use of a processor and memory for carrying out various functions such as the claimed receiving, was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the recited functions, such as receiving, using program code stored in memory and executed by the processor of claim 1 of 613 as modified by the first and second embodiment of 418. The motive to combine is to use the low-cost microprocessor to implement the claimed invention.
Regarding claim 14, claim 1 of 613 as modified by the first and second embodiment of 418 further fail to disclose a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising the recited functions. However, it is officially noted that the use of a memory (such as RAM CD-ROM, etc.) executed by a processor to carry out functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the claimed functions using an appropriately programmed memory, such as RAM or CD-ROM in the system of claim 1 of 613 as modified by the first and second embodiment of 418. The motive to combine is to allow low cost storage and distribution of the invention using memory. 

	Regarding claims 2 and 8, claim 1 of 613 as modified by the first and second embodiment of 418 fails to disclose a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. In the same field of endeavor, another embodiment of 418 discloses a Narrowband Secondary Synchronization Signal (NSSS) is received via a subframe having the first subframe index of a radio frame, and wherein the radio frame is different from a radio frame in which the SIB1-NB is received. (A third embodiment of 418 further discloses that the system may use subframe 9 of odd subframes for transmission of the NB-SSS and may then use subframe 9 of even subframes for transmission of SIB1-NB [paragraph 4, last sentence].)
	Therefore, since the third embodiment of 418 discloses odd-even swapping, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the odd-even swapping of the third embodiment of 418 with claim 1 of 613 as modified by the first and second embodiment of 418 by sending the NB-SSS on subframe 9 of an odd numbered frame and to use subframe 9 of an even frame to transmit the SIB1-NB as the first subframe index. The motive to combine is to improve the number of available subframes for SIB1 transmission by swapping transmission with the NB-SSS across frames to make improve scheduling options and time diversity availability in repetition. 
	Regarding claims 6 and 12, the first and second embodiment of 418 disclose wherein the first subframe index and the second subframe index are different from each other. (The indicators of 418 are for different subframes on which the SIB1-NB is received [see claim 1, supra].)


Claim(s) 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,613 (“613”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) and R1-160470 (Author Unknown, NB-SIB1 design for NB-IoT, Doc. No. R1-160470, pages 1-4, 19 February 2016) and Bendlin, et al. (US Pre Grant Publication No. 2019/0029005 A1)

Regarding claims 3 and 9, claim 1 of 613 as modified by the first and second embodiment of 418 fails to disclose the SIB1-NB repetition information is obtained from the MIB-NB. In the same field of endeavor the second embodiment of 418 further discloses he SIB1-NB repetition information is obtained from the MIB-NB. (The second embodiment of 418 further discloses the NB-MIB may signal the number of repetitions and transport block size of the NB-SIB1 [page 2, first full paragraph and table 1].)
Therefore, since the second embodiment of 418 further discloses the NB-MIB may indicate repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition indications of the second embodiment of 418 with claim 1 of 613 as modified by the first and second embodiment of 418 by further including repetition and transport block size information of the SIB1-NB in the NB-MIB. The motive to combine is to allow signaling of the number of necessary repetitions the UE must receive so the UE may correctly decode and receive the information based on a variable number of repetitions maximize utility under conditions requiring different numbers of repetitions.
Claim 1 of 613 as modified by the first and second embodiment of 418 fails to explicitly disclose wherein a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (i.e. 418 briefly mentions that cell ID/PCID information can be used in determining which TTIs/subframes are used but does not make clear how this calculation would occur and if it would also be based on the repetition information [418, page 2, first full paragraph, last sentence].) In the same field of endeavor, 470 discloses a radio frame in which the SIB1-NB is received is determined based on SIB1-NB repetition information and Cell Identification (Cell ID). (470 discloses the use of repetition information to determine the occupied of radio frames in which the SIB1-NB is received [page 3, proposal 2; page 2, and second full paragraphs and table 1 to page 3, first paragraph] and further uses PCID to determine if odd or even radio frames will be used for reception [page 3, second full paragraph to the start of section 2.2]. )
Therefore, since 470 discloses determining radio frames for reception of the SIB1-NB based on cell ID and repetition information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the cell ID and repetition based frame determination of 470 with the system of claim 1 of 613 as modified by the first and second embodiment of 418 by receiving the repetition information via the MIB-NB, as taught by 418, and then determining the appropriate odd or even frames to receive the SIB1-NB based on the repetition information and the PCID/Cell ID. The motive to combine is to reduce inter-cell interference by allowing the use of different frames based on cell (see, for example, 470, second full paragraph of page 2). 
 418 as modified by 470 fails to disclose the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS). In the same field of endeavor, Bendlin discloses the Cell ID is obtained from a Narrowband Secondary Synchronization Signal (NSSS) (Bendlin discloses a narrowband internet of things system in which the NB-SSS/NSSS is used to obtain the physical ID of the narrowband carrier.)
Therefore, since Bendlin discloses obtaining narrowband cell ID from the NB-SSS/NSSS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain the cell ID used for narrowband communications, including the calculation of the NB-SIB1 frame locations of claim 1 of 613 as modified by the first and second embodiment of 418 as modified by 470, from the NB-SSS. The motive to combine is to allow the UE to obtain narrowband cell ID rapidly and early in connection from a frequently transmitted NB-SSS/NSSS. 

Claim(s) 4-5 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,613 (“613”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016), Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”]) and Xiao, et al. (US Pre Grant Publication No. 2019/0116016 A1).

Regarding claims 4 and 10, claim 1 of 613 as modified by the first and second embodiment of 418 fails to disclose based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. In the same field of endeavor, Liu discloses based on information related to reception of the SIB1-NB via a non-anchor carrier, the SIB1-NB is received via a non-anchor carrier. (The system of Liu discloses that the system uses a 1 bit indicator to indicate that the SIB is included on the non-anchor career [paragraph 0008 – the system discloses that the non-anchor carrier “may contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT. Then, when the non-anchor PRBs configured for the UE contain a physical broadcast channel (NB-PBCH), a primary synchronization signal (NB-PSS)/secondary synchronization signal (NB-SSS) and/or a system information block (SIB) related to NB-IoT”. Therefore, in the case of the cited “or” condition it may contain the narrowband SIB information (which includes SIB1) but not the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN; see also page 8, first full paragraph of 482])
Therefore, since 418 discloses an indicator of the containment of the SIB in a non-anchor carrier and an anchored NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN, it would have been obvious to combine the anchoring of 418 with the system of claim 1 of 613 as modified by the first and second embodiment of 418 by placing the SIB1-NB of the system of 418 on a non-anchor carrier and indicating this placement to the UE and to further place the NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier, as taught by Liu. The motive to combine is to place critical synchronization and coding information, such as NB-PBCH, NB-PSS/PSSN or the NB-SSS/SSSN on the anchor carrier while keeping secondary SIB information on a non-anchor carrier to allow for large amounts of SIB information without burdening or taking up the entire anchor carrier but allowing the UE to know where to look for the SIB through signaling. 
Claim 1 of 613 as modified by the first and second embodiment of 418 and Liu fails to disclose MIB-NB including information related to reception of the SIB1-NB. (i.e. Liu discloses RRC signaling is used to signal the inclusion of SIB information on the non-anchor carrier [see for example, paragraph 0040].) In the same field of endeavor, Xiao discloses a MIB-NB including information related to reception of the SIB1-NB. (The system of Xiao discloses that non-anchor related signaling information could be sent via RRC signaling or transmitted on the MIB [paragraph 0184].)
Therefore, since Xiao discloses that information related to non-anchor carriers could be carried in either the RRC (like the system of 418 as modified by Liu) or the MIB, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the use of MIB carriers for carrying non-anchor carrier information, as taught by Xiao, with the system of 418 as modified by Liu by placing the non-anchor carrier information of claim 1 of 613 as modified by the first and second embodiment of 418 and Liu, which comprises the information related to the reception of the SIB1-NB, on the MIB-NB carrier of the system of 418 as modified by Liu. The motive to combine is to reduce acquisition delay and overhead of the UE by placing the needed information to find and decode the SIB1-NB on the MIB-NB, which the UE is already decoding and not sending it via high layer RRC communications. 
 Regarding claims 5 and 11, claim 1 of 613 as modified by the first and second embodiment of 418, Liu and Xiao discloses a Narrowband Primary Synchronization Signal (NPSS), a Narrowband Secondary Synchronization Signal (NSSS) and the NPBCH are received via an anchor carrier. (As discussed in the combination of 418, with Liu, in the parent claim, supra, the NPSS, NSSS and NPBCH are placed on an anchor carrier). 

Claim(s) 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,613 (“613”) in view of R1-160418 (“418”) (Author Unknown, Common control message transmission for NB-IoT, Doc No. R1-160418, pages 1-5, 19 February 2016) and Liu, et al. (US Pre Grant Publication No. 2019/0159179 note parallel citations to CN 201610308482 [“482”]).

Claims 15 and 16
Claim 9 of 613
A method for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the method comprising and a system for transmitting System Information Block Type 1-Narrowband (SIB1-NB) in a wireless communication system, the system comprising at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising
A communication device configured to transmit signals to a user equipment in a wireless communication system, the communication device comprising: a transceiver; a memory; and a processor operably coupled with the memory and storing instructions that, based on being executed by the processor, perform operations comprising: transmitting, via the transceiver, a narrowband primary synchronization signal (NPSS), a narrowband secondary synchronization signal (NSSS), a narrowband physical broadcast channel (NPBCH), and a system information block 1-narrowband (SIB1-NB) via a plurality of radio frames,
transmitting, via the at least one transceiver, a Narrowband Physical Broadcast Channel (NPBCH) including Master Information Block-Narrowband (MIB-NB),
wherein the NPBCH includes master information block-narrowband (MIB-NB),


Claim 9 of 613 fail to disclose the MIB-NB includes scheduling information for the SIB1-NB; and transmitting, via the at least one transceiver, the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is transmitted via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is transmitted via a subframe having the second subframe index. In the same field of endeavor, 418 discloses wherein the MIB-NB includes scheduling information for the SIB1-NB; and transmitting, via the at least one transceiver, the SIB1-NB based on the scheduling information, wherein, based on the scheduling information informing a first subframe index, the SIB1-NB is transmitted via a subframe having the first subframe index, and wherein, based on the scheduling information informing a second subframe index, the SIB1-NB is transmitted via a subframe having the second subframe index (The system of 418 discloses that the NPBCH is used to send a MIB-NB including scheduling information of the SIB1 to a UE [see page 1, section 2, first and second paragraph]. In particular the NBPCH may signal a set of different subframes used to receive the SIB1-NB, with a single SIB1-NB TB mapped to multiple different subframes in time [page 1, section 2, third paragraph, last sentence; see also page 3, Proposal 1, in particular the second empty dot].The MIB-NB indicates the subframes of transmission of a single SIB-NB [page 1, section 2, first to third paragraphs and page 3, proposal 1].)
Therefore, since the first embodiment of 418 discloses SIB scheduling information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SIB scheduling of 418 with the system of claim 9 of 613 by transmitting scheduling information for the SIB1-NB using the MIB-NB and sending a transmission on a first and second subframe based on the scheduling information. The motive to combine is to allow increased flexibility by allowing SIB1 to be scheduled instead of fixed.
	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R1-160615 (Author Unknown, Discussion on Multiple PRB operation for SIB1 transmission, Doc. No. R1-160615, pages 1-3, 19 February 2016) – disclosing how to arrange NB-SIB1 transmission

b. Nader, et al. (US Pre Grant Publication No. 2019/0319764 A1) – disclosing using Evolved-UTRA absolute radio frequency channel number signaling for indicating non-anchor carriers (paragraphs 0156-0157)

c. Chavva, et al. (US Pre Grant Publication No. 2019/0165922 A1) – disclosing anchoring for NIB-SIB/NB-MIB

d. Zhang, et al. (US Pre Grant Publication No. 2019/0045553 A1) – disclosing anchoring for NIB-SIB/NB-MIB


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466